DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and two IDSs filed on 11/15/21. Claims 2, 9 and 13 have been amended, claims 14-22 have been cancelled and new claims 23-31 have been added. Claims 23-31 are withdrawn (see below).  Accordingly, claims 1-13 are under examination on the merits. 

Election/Restrictions
Newly submitted claims 23-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are drawn to a method of treating a subject having or at risk of having lung injury. The examined claims are drawn to method of treating a subject having or at risk of having inflammation of lung tissue or a method of treating a subject having or at risk of having pulmonary edema (now cancelled). As the references show inflammation of lung tissue and pulmonary edema are independent or distinct from lung injury. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
Claim 13 is non-compliant as it has been amended, while the claim identifier is erroneously recited as (previously presented). Corrections are required. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation:
The terms “for administration directly to the lung” in claim 1, “provided in an amount … of from 100 ng to 50 mg” in claim 2, “is aerosolized” in claim 3 and “is nebulized” in claim 4 are all intended use limitations of a composition and are not awarded any patentable weight. The claims are drawn to a composition comprising a salt of triiodothyronine and a buffer adjusted to a pH of 5.5-8.5. The said intended use limitations do not materially affect the claimed composition. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mousa et al (US 20140199376).

Mousa et al teach compositions of the polymeric forms of thyroid hormone, or thyroid hormone analogs (See abstract). Thyroid hormones include L-thyroxine (T4) and 3,5,3'-triiodo-L-thyronine (T3) (See [0003] and [0014]).
Disclosure provides compositions (i.e., angiogenic agents) that include thyroid hormone, and analogs conjugated to a polymer. Examples of the thyroid hormone analogs include levothyroxine (T4), triiodothyronine (T3), etc, (See [0023]).
Mousa et al disclose that "Pharmaceutically acceptable salts" refers to pharmaceutically acceptable salts of thyroid hormone analogs, polymeric forms, and derivatives, which salts are derived from a variety of organic and inorganic counter ions well known in the art and include. The term also includes both acid and base addition salts and that “"Pharmaceutically acceptable acid addition salt" refers to those salts which retain the biological effectiveness and properties of the free bases, which preferred salts of compounds of the invention are the monochloride salts and the dichloride salts” (See [0137]-[0138]).
Mousa et al disclose pharmaceutical formulations including the angiogenic agents in a pharmaceutically acceptable carrier, and suitable excipients (See [0024]).
"Pharmaceutically acceptable carrier" includes buffered normal saline (See [0147]). "Additional ingredients" include excipients; aqueous vehicles and solvents; buffers; etc; (See [0148]).
The said therapeutic agents (i.e., polymeric thyroid hormone analogs) may be provided to an individual by any suitable means, directly or systemically.  The agent may be provided parenterally, intranasally or by aerosol administration.  The agent preferably comprises part of an aqueous or physiologically compatible fluid suspension or solution. Wherein the polymeric thyroid hormone analogs and a carrier or vehicle which can comprise normal physiologic saline (e.g., 9.85% aqueous NaCl, 0.15M, pH 7-7.4) (See [0328]). 
Mousa et al also teach that the formulations were adjusted to a pH of 7 or 6.8 or 7.4 by NaCl or a buffer (See [0375], [0385] and [0550]).  
It is also disclosed that formulations for inhalation administration contain as excipients, for example, lactose, or may be aqueous solutions containing, for example, polyoxyethylene-9-lauryl ether, glycocholate and deoxycholate, or oily solutions for administration in the form of nasal drops, or as a gel to be applied intranasally (See [0330] and [0333]).
0.01 mg/kg/day to about 500 mg/kg/day, advantageously from about 0.1 mg/kg/day to about 100 mg/kg/day. Of the active substance. Further, the dosages of the active substance can be proportionally increased or decreased as indicated by the exigencies of the therapeutic or prophylactic situation (See [0146]). 

Mousa et al do not anticipate the claimed formulation because they do not exemplify the formulation, however they do teach all the elements. Thus it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Mousa et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to follow Mousa et al’s method to make a pharmaceutical composition comprising triiodothyronine and a buffer with a pH of from 5.5-8.5 because Mousa et al teach that the said formulations are effective in treating a condition amenable to treatment by promoting angiogenesis and they can be effectively and directly administered to the lungs. Mousa et al teach the appropriate pH range for the said formulations as well as suitable buffers that can achieve this optimum pH levels. 
One of ordinary skill in the art would have predicated a reasonable expectation of success from following Mousa et al’s teaching on making a formulation that is both effective and safe to use. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al (US 20170105956) in view of Mousa et al (US 20140199376).

Kaminiski et al teach a method of preventing or treating a fibrotic lung disease in a subject, comprising administering to the subject a thyroid hormone by inhalation and/or aerosolization, and compositions (See abstract and [0006]). 
Studies in murine models have shown that exogenous administration of thyroid hormones (T4-thyroxine and its potent derivative-triiodothyronine-T3) accelerate surfactant production, alveolar formation and fetal lung maturation (See [0004]).
Kaminiski et al disclose that the said method comprises administering to the subject a therapeutically effective amount of at least one thyroid derivative using an administration route selected from the group consisting of nasal, inhalational, intratracheal, intrapulmonary, intrabronchial, and inhalation (See [0007]).
The said method comprises assaying lung tissue of the subject for DIO2 levels, wherein, if DIO2 levels in the lung tissue of the subject are upregulated with respect to a subject not afflicted with the disease, the subject is administered a therapeutically effective amount of T4 hormone using an administration route selected from the group consisting of nasal, inhalational, intratracheal, intrapulmonary, intrabronchial, and inhalation (See [0008]).
The said thyroid derivative comprises a thyroid hormone comprising T3 hormone or T4 hormone (See [0009]). 
Kaminski et al disclose a method for preventing or treating a fibrotic lung disease in a subject using an administration route selected from the group consisting of nasal, inhalational, intratracheal, intrapulmonary, intrabronchial, and inhalation, wherein the thyroid hormone comprises T3 hormone or T4 hormone (See [0013]). 
Disclosed is an embodiment, wherein the thyroid hormone T3 is directly delivered into the lung using an inhaler. This allows for effective delivery of an optimal drug dose within areas of injured lung, maximizing its therapeutic effects and minimizing potential side effects arising from systemic administration (See [0022]). 
Diseases and conditions that may cause pulmonary fibrosis as a secondary effect include: inhalation of environmental and occupational pollutants (asbestosis, silicosis and gas exposure); hypersensitivity pneumonitis, most often resulting from inhaling dust contaminated with bacterial, fungal, or animal products; cigarette smoking; connective tissue diseases such as rheumatoid arthritis, SLE; scleroderma, sarcoidosis and Wegener's granulomatosis; infections; medications such as amiodarone, bleomycin, etc; and radiation therapy to the chest (See [0036]-[0037]). 
Kaminski et al also disclose that “as reported herein, animal studies include the delivery of T4 to mouse injured lung following bleomycin exposure via repeated inhalations during various time points of the disease course. In the preventive approach; T4 is inhaled at day 0 following bleomycin exposure. In the therapeutic approach, T4 is repeatedly inhaled (every day) at days 7-14 (inflammatory stage) and at days 14-21 (fibrotic stage) following bleomycin exposure” (See [0023]).
The said "pharmaceutically acceptable carrier" encompasses a carrier material or composition such as a liquid or solid filler, diluent, excipient, buffering agents, such as magnesium hydroxide and aluminum hydroxide; phosphate buffer solutions; etc (See [0041]). 
pulmonary delivery may also provide the active ingredient in the form of droplets of a solution or suspension and may conveniently be administered using any nebulization or atomization device. Such formulations may further comprise one or more additional ingredients including, a buffering agent, a surface active agent, etc. The droplets provided by this route of administration in certain embodiments have an average diameter in the range from about 0.1 to about 200 nanometers (See [0089]).
An effective amount of the therapeutic compound necessary to achieve a therapeutic effect may vary according to factors such as the state of the disease or disorder in the patient; the age, sex, and weight of the patient; and the ability of the therapeutic compound to treat a disease or disorder. A non-limiting example of an effective dose range for the said therapeutic compound is from about 1 and 5,000 mg/kg of body weight/per day. A suitable dose of the compound may be in the range of from about 0.01 mg to about 5,000 mg per day (See [0067]-[0071]).
Kaminski et al lack a specific disclosure on the pH of the formulation. This is known in the art as taught by Mousa et al. 

Mousa et al’s teaching are delineated above and incorporated herein. Mousa et al teach administration of a composition comprising a thyroid hormone such as T3 and a buffer to a subject by inhalation and wherein the formulation has a pH level around 7. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Mousa et al with that of Kaminski et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to do so because Kaminski et al teach administering a pharmaceutical composition comprising triiodothyronine to the subject’s pulmonary system via inhalation being effective to treat pulmonary fibrosis and lung tissue inflammation. Mousa et al teach a method to make a pharmaceutical composition comprising triiodothyronine and a buffer with a pH of from 5.5-8.5. Mousa et al teach that the said formulations are effective in treating a condition amenable to treatment by promoting angiogenesis and they can be effectively and directly administered to the lungs. Mousa et al teach the appropriate pH range for the said formulations as well as suitable buffers that can achieve this optimum pH levels. 
One of ordinary skill in the art would have predicated a reasonable expectation of success from combining Mousa et al and Kaminski et al’s teaching on making a formulation that is both effective and safe to use. 

Claims 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al (US 20170105956) as evidenced by MedBroadcast (Pulmonary fibrosis). 

Kaminiski et al’s teaching are delineated above and incorporated herein. Kaminski et al do not expressly teach treating lung tissue inflammation. However as 

As evidenced by MedBroadcast:
Fibrosis refers to scar tissue that has replaced healthy tissue. This is what happens in the lungs of people with pulmonary fibrosis. Inflammation (swelling) in the lungs usually happens before or at the same time as the formation of scar tissues.
In pulmonary fibrosis caused by some other disease such as rheumatoid arthritis, treating the underlying disease is the best approach and usually reduces lung inflammation.

Kaminski et al do not anticipate the claimed method because they do not exemplify a method of treating of inflammation, however they do teach all the elements. Thus it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Kaminski et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to follow Kaminski et  al’s method to administer a pharmaceutical composition comprising triiodothyronine to the subject’s pulmonary system via inhalation to treat lung tissue inflammation because Kaminski et al teach that the said formulations are effective in treating respiratory diseases such as respiratory fibrosis and as is evidenced from MedBroadcast, pulmonary fibrosis inherently includes inflammation of the lung tissue. It is also noted that Kaminski et al teach that in treating bleomycin exposed pulmonary fibrosis that the . 

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al (US 20170105956) in view of Bhargava et al (Triiodo-L-thyronine rapidly stimulates alveolar fluid clearance in normal and hyperoxia-injured lungs) as evidenced by MedBroadcast (Pulmonary fibrosis). 

Kaminiski et al’s teachings are delineated above and incorporated herein.  

Kaminski et al lacks a specific disclosure on the disorder being a clinical sign of ARDS. This would have been obvious to one of ordinary skill in the art as taught by Bhargava et al and as evidenced by MedBroadcast. 

Bhargava et al disclose a study to determine if alveolar fluid clearance (AFC) is stimulated by 3,3′,5 triiodo-l-thyronine (T3) (See objective).
The said study tested the hypothesis that administration of T3 systemically or directly in the alveolar space will increase AFC in intact and injured rat lungs. The secondary hypothesis was that augmented AFC would also be associated with alveolar epithelial cell Na,K-ATPase stimulation after treatment with T3.Thus, if T3, directly instilled into the lungs, increases AFC, systemic side effects may be avoided and it a potential drug for further testing in clinical ARDS (See 1st Page, 2nd column). 
It is disclosed that active alveolar epithelial ion transport is a well-established mechanism of fluid removal from distal airspaces, even in presence of lung injury. Decreases in AFC occur in acute lung injury/acute respiratory distress syndrome, cardiogenic pulmonary edema, reperfusion injury after lung transplantation, and other less common forms of pulmonary edema (See 5th page, 2nd column). 
Bhargava et al conclude that T3 instilled directly into the distal lungs rapidly improves clearance of lung liquid, acting at least partially through stimulation of Na,K-ATPase. This stimulation of fluid clearance occurs even in face of lung injury with disruption of the epithelial permeability barrier. Thus, treatment of alveolar epithelium with thyroid hormone in critically ill patients with lung injury and pulmonary edema has the potential to augment lung edema clearance, and this strategy should be tested in pulmonary edema and lung injury (See 6th page, 1st column).

As evidenced by MedBroadcast:
Fibrosis refers to scar tissue that has replaced healthy tissue. This is what happens in the lungs of people with pulmonary fibrosis. Inflammation (swelling) in the lungs usually happens before or at the same time as the formation of scar tissues.
In pulmonary fibrosis caused by some other disease such as rheumatoid arthritis, treating the underlying disease is the best approach and usually reduces lung inflammation.

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Bhargava et al with that of Kaminski et al and as evidenced by MedBroadcast to arrive at the instant invention.
It would have been obvious to do so because Kaminski et al teach treating pulmonary fibrosis by aerosolized administration of a thyroid hormone including triiodothyronine (T3). Kaminski et al teach that fibrosis includes an inflammatory stage that is also treated. Also as evidenced by MedBroadcast, pulmonary fibrosis includes inflammation of the lung tissue. Furthermore, Bhargava et al teach that direct delivery of triiodothyronine to the pulmonary space  
 One of ordinary skill in the art would have been motivated to have combined the teaching of Bhargava et al into Kaminski et al’s method to administer a pharmaceutical composition comprising triiodothyronine to the subject’s pulmonary system via inhalation to treat lung tissue inflammation and pulmonary edema because Kaminski et al teach that the said formulations are effective in treating respiratory diseases such as respiratory fibrosis including lung inflammation and as is evidenced from MedBroadcast, and Bhargava et al teach that triiodothyronine is effective in treating ARDS.  As such one of ordinary skill in the art would have predicted that Kaminski et al’s method would be effective in treating respiratory fibrosis, lung inflammation and ARDS. 

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.
Mousa fails to establish that all of the features of the pharmaceutical composition recited in claim 1 were known in the prior art. First, Mousa fails to describe a pharmaceutical composition that includes, in relevant part, a salt of triiodothyronine. Further, Mousa fails to describe a pharmaceutical composition that is adjusted to a pH of 5.5-8.5. Mousa teaches compositions that include a polymeric or nanoparticle form of thyroid hormone agonists ….. While the Office Action highlights text in Mousa, paragraph [0023], that contains terms found in Applicant’s claim 1, the Office Action ignores additional text that teaches that the thyroid hormone or analogs are conjugated to a polymer. When Mousa specifically identifies T3 as the thyroid hormone agonist, Mousa does so only in the context of composition that include the polymeric or nanoparticle conjugate form of T3, not compositions that include a salt of triiodothyronine. Polymeric forms of thyroid hormones, thyroid hormone nanoparticle conjugates, and salt forms of T3 have different and distinct physicochemical characteristics and functional properties…...  Accordingly, Mousa fails to establish that compositions that include a salt of triiodothyronine were known in the art prior to Applicant’s disclosure” (See Remarks, page 8-9). 
The argument is neither persuasive nor commensurate with the claims. The instant claims are drawn to a composition comprising a salt of triiodothyronine and a buffer. The claims neither disclose the form of the said salt or exclude a polymeric conjugate of the said salt of triiodothyronine. In other words, the claim scope encompasses all forms including a polymer conjugate. Thus the triiodothyronine conjugates taught by Mousa et al meet the claims as recited. Additionally, Mousa et al clearly state that the said thyroid hormone compounds may be in a salt form (See [0137]-[0138]). As an additional evidence Chong et al (US 20150105519) teach that “In one or more embodiments of the invention, a composition is provided, the composition mixed salts of water soluble polymer-active agent conjugates, wherein the active agent in the conjugate has at least one amine or other basic nitrogen-containing group, and further wherein the amine or other basic nitrogen-containing group is either protonated or unprotonated (i.e., as the free base), where any given protonated amine or other basic nitrogen containing group is an acid addition salt of either a strong inorganic acid or a strong organic acid such as, for example, trifluoroacetic acid (TFA)” (See at least [0010]). 
While the Office Action did not expressly point to the said teaching (i.e. the active agent being in salt form) in Mousa et al’s reference, they clearly were taught and envisioned.   
As for the argument of the pH, Mousa et al clearly state that the formulations were adjusted to a pH of 7 or 6.8 or 7.4 by NaCl or a buffer.  Also one of ordinary skill in the art preparing a formulation for administration into the pulmonary system would be motivated to adjust the pH to physiological pH levels. Additionally, Mousa et al teach adjusting the pH of the formulations with alkaline buffers which would have resulted in neutralized or alkaline pH levels for the formulations.  
Regarding the rejection of claims 1-4 over Kaminski et al in view of Mousa et al, Applicant’s argument again is the pH of the composition. Kaminski et al do not disclose a pH for the said compositions. Applicant argues that Mousa et al do not remedy this deficiency because Mousa et al do not teach the pH of the formulation (See Remarks, pages 10-11). 
The arguments are not persuasive for the same reasons as stated above. That is Mousa et al teach a formulation comprising a pH of from 6-7.4, an alkaline buffer and a carrier for the formulation that has a pH of about 7. 

The above arguments are not found persuasive. There is no requirement that a publication be peer-reviewed to be scientifically acceptable or accurate. Also a team or organization can publish their findings without listing the authors. To rebut Applicants arguments we also refer to another evidence that have the same findings and definition of pulmonary fibrosis. The thoracic surgery team at Columbia University (attached) published their definition of interstitial lung disease and pulmonary fibrosis which states that chronic inflammation of lungs causes progressive scarring, or fibrosis of the lung. It is also disclosed that idiopathic pulmonary fibrosis is an interstitial lung disease characterized by chronic inflammation accompanied by scarring or thickening (fibrosis) of tissues between the lungs alveoli. It is further disclosed that corticosteroids and cytotoxic drugs aim to reduce the inflammatory reaction and prevent the scaring and thickening of lung tissue. That is the same drugs are used to treat both inflammation and fibrosis. Thus one of ordinary skill in the art would have expected the formulations of Kaminski et al to also treat lung inflammation. 
Regarding the rejection of claims over Kaminski et al as evidenced by Medbroadcast in view of Bhargava et al, Applicant argues that Bhargava et al teaches a 
The argument is not persuasive because the claims state that the lung inflammation is a clinical sign of acute respiratory distress syndrome (ARDS). Thus, by treating ARDS, its clinical sign, i.e. the lung inflammation is treated as well. Bhargava et al teach that triiodothyronine (T3) directly instilled into the lungs could treat ARDS. That is regardless of alveolar fluid, one of ordinary skill in the art would have been motivated to treat ARDS with T3 as taught by Bhargava et al with a reasonable expectation of success.   

Claims 1-13 are rejected. Claims 23-31 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616